                         Case 3:20-cv-00444-BR     Document 6   Filed 03/24/20   Page 1 of 2




        Andrew C. Lauersdorf, OSB #980739
        E-mail: acl@mlrlegalteam.com
        Christine A. Webb, OSB #184744
        E-mail: caw@mlrlegalteam.com
        MALONEY LAUERSDORF REINER, PC
        1111 E. Burnside Street, Ste. 300
        Portland, OR 97214
        Telephone: (503) 245-1518
        Facsimile: (503) 245-1417

        Attorneys for Plaintiff



                                    IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON

                                                 PORTLAND DIVISION




        COLONY INSURANCE COMPANY,
                                                            Civil No. 3:20-cv-00444-BR
                                    Plaintiff,

                    v.                                      PLAINTIFF’S CORPORATE
                                                            DISCLOSURE STATEMENT
        RI KY ROOFING & SHEET METAL,
        LLC, an Oregon limited liability
        company; and DTL BUILDERS, INC., a
        Utah corporation,

                                    Defendants.



                    Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Colony Insurance

        Company makes the following disclosure:

                    Colony Insurance Company is a Virginia corporation. Argo Group

        International Holdings, Ltd., is the only publicly-traded company that owns 10% or

        more of Colony Insurance Company’s stock.


                                                 PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
1111 E. Burnside Street, Ste. 300                                                      Page 1
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417
                        Case 3:20-cv-00444-BR    Document 6   Filed 03/24/20   Page 2 of 2




                    DATED: March 24, 2020

                                                MALONEY LAUERSDORF REINER, PC



                                                By /s/ Andrew C. Lauersdorf
                                                   Andrew C. Lauersdorf, OSB #980739
                                                   Telephone: 503.245.1518
                                                   Christine A. Webb, OSB #184744
                                                   Telephone: 503.245.1518

                                                   Attorneys for Plaintiff
                                                   Colony Insurance Company




                                            PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
1111 E. Burnside Street, Ste. 300                                                 Page 2
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417
